Citation Nr: 0922873	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, and, if so, whether entitlement to service 
connection for bilateral hearing loss is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 
1957. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Center in Cleveland, Ohio.

Procedural History

In the February 2006 rating decision, the RO denied the 
reopening of a claim of service connection for bilateral 
hearing loss.  The Veteran perfected an appeal of that 
denial.

In December 2007 and October 2008, the Board remanded the 
claim to schedule the Veteran for a hearing before a Veterans 
Law Judge.  In December 2008, the Veteran indicated that he 
would accept a videoconference hearing in lieu of an in-
person hearing before a Veterans Law Judge.  In April 2009, 
the Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, a transcript of which 
has been associated with the Veteran's claim file.

At the April 2009 hearing, the Veteran requested that the 
record be held open for 60 days.  Later in April 2009, the 
Veteran submitted additional medical and lay evidence and 
waived initial agency of original jurisdiction (AOJ) 
consideration of such evidence.  The 60-day period has 
expired.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection 
for bilateral hearing loss in a January 1976 rating decision.  
The Veteran did not appeal that rating decision. 

2.  Evidence received subsequent to the January 1976 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hearing loss, and raises a reasonable possibility of 
substantiating that claim.

3.  The competent medical evidence indicates that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to in-service hazardous noise exposure.


CONCLUSIONS OF LAW

1.  The January 1976 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the January 1976 rating 
decision is new and material evidence as to the claim for 
service connection for bilateral hearing loss, and the claim 
for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in substance, that his bilateral 
hearing loss was incurred in service.  Implicit in the 
Veteran's presentation is the contention that he has 
submitted new and material evidence, which is sufficient to 
reopen his previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in a letter sent in December 2005, 
which was specifically intended to address the requirements 
of the VCAA.  The Veteran has not contended that VCAA notice 
was inadequate.  

While VA has not provided the Veteran notice of elements (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for bilateral hearing loss, 
which is a disposition fully favorable to the Veteran, and 
the Board is not responsible for assigning an initial 
disability rating or an effective date for service 
connection.







Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Missing records

The Veteran's service treatment records are missing, 
apparently because of a fire at the National Personnel 
Records Center in 1973.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control, which would have required VA to disprove a 
claimant's allegation of injury or disease in service in such 
cases).

Factual background

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied in an unappealed RO 
decision in January 1976. 

The evidence of record at the time of the RO decision in 
January 1976 included an October 1975 statement from a 
private doctor, R.S., M.D., who indicated that he saw the 
Veteran once in September 1967 at which he diagnosed 
bilateral hearing loss.  Dr. R.S. noted that the Veteran 
reported at the time that he had hearing difficulties after 
being subjected to noise from shell blasts in service.

The January 1976 RO decision denied the Veteran's claim due 
to a lack of competent medical evidence relating the 
Veteran's hearing loss to active service.

The Veteran filed to reopen his claim in November 2005.  The 
RO declined to reopen the claim, and the Veteran appealed.  
Additional evidence that has been received since January 1976 
will be discussed below.

New and Material Discussion

The unappealed January 1976 RO decision is final.  The 
Veteran did not file a timely notice of disagreement as to 
that rating decision, and the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As explained above, in order to reopen the claim new and 
material evidence must be received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

The evidence which was of record at the time of the January 
1976 decision demonstrated the existence of bilateral hearing 
loss and the reporting of in-service noise exposure.  The 
threshold matter at issue is whether the additionally 
received evidence shows that the bilateral hearing loss is 
related to active service.

A March 2009 statement from a private doctor, S.G.L, M.D., 
shows that Dr. S.G.L. opined that the Veteran's "hearing 
loss is definitely related to military noise exposure."  

This additional medical evidence indicates that the Veteran's 
bilateral hearing loss is related to active service.  This 
evidence can be considered "new" in that it was not 
previously before the RO at the time of the January 1976 
denial.  The evidence can be considered "material" because 
it does relate to unestablished fact which is necessary to 
substantiate the claim, specifically medical nexus evidence.  
See 38 C.F.R. § 3.156 (2008).  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the January 1976 rating decision, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received as 
to medical nexus evidence, which was previously lacking.  The 
Veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the Veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for bilateral hearing loss.  He has also 
submitted evidence in support of his claim, and he has not 
indicated that additional pertinent evidence exists.  The 
Board is therefore of the opinion that the Veteran will not 
be prejudiced by its consideration of this issue on its 
merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the Veteran's service treatment records are 
unavailable.  There is a medical nexus opinion of record.  

In sum, the facts relevant to the Veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2008).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  The March 2009 
statement from Dr. S.G.L. and an associated report of 
audiological evaluation reveal that the Veteran has profound 
bilateral hearing loss and that his speech recognition scores 
are 52 percent and 60 percent for the right and left ears, 
respectively, clearly meeting the criteria for hearing loss 
disability set forth at 38 C.F.R. § 3.385.

Concerning Hickson element (2), in-service disease, the 
Veteran's service treatment records are unavailable.  
Bilateral hearing loss was initially diagnosed in September 
1967, slightly more than a decade after service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

As for in-service injury, the Veteran alleges that he was 
exposed to hazardous noise at tank firing ranges.  His DD 
Form 214 shows that he was assigned to an armed cavalry 
regiment and, thus, supports his contention that he sustained 
an injury due to acoustic trauma from noise exposure at tank 
firing ranges.  In-service incurrence of injury has therefore 
been shown to be sufficient to satisfy Hickson element (2).

Moving to Hickson element (3), medical nexus, the question 
that must be answered by the Board is whether the Veteran's 
in-service hazardous noise exposure resulted in the 
development of his current bilateral hearing loss.  There is 
one opinion on this matter.  In the March 2009 statement, Dr. 
S.G.L. opined that the Veteran's "hearing loss is definitely 
related to military noise exposure."  There is no medical 
evidence indicating that the Veteran's bilateral hearing loss 
is not caused by in-service noise exposure.  

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish service connection 
for bilateral hearing loss.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


